Citation Nr: 0630182	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  04-41 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to compensation, pursuant to the provisions of 38 
U.S.C.A. § 1151, for ischemic microvascular disease (claimed 
as speech and memory problems) as a result of VA medical 
treatment, on an accrued benefits basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The veteran had active military service from August 1949 to 
September 1952 and October 1952 to September 1958.  The 
veteran died on December [redacted], 2003.  The appellant is the 
veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision in which the 
RO denied the appellant's claim.  The appellant filed a 
notice of disagreement (NOD) in July 2004, and the RO issued 
a statement of the case (SOC) in November 2004.  The 
appellant filed a substantive appeal (via VA Form 9, Appeal 
to Board of Veterans' Appeals) in November 2004.

In January 2005, the appellant withdrew her request for a 
Board hearing.

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)), the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.

With respect to the appellant's claim for compensation on an 
accrued benefits basis, the Board notes that in Jones v. 
West, 136 F.3d 1296, 1299-3000 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit held that, 
together, 38 U.S.C.A. §§ 5101 and 5121 "compels the 
conclusion that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  

The adjudication of the claims for accrued benefits must be 
made based upon the evidence on file at the time of his 
death, including any VA medical records that are deemed to 
have been constructively on file at that time.  See 38 
U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. § 3.1000(a) 
(2006); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA records are deemed to be constructively in the possession 
of VA adjudicators and must be obtained).  

Review of the claims file reveals that at the time of the 
veteran's death, he had a claim pending for compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151 
for ischemic microvascular disease (claimed as speech and 
memory problems), as a result of VA medical treatment.  The 
RO had issued a VCAA notice letter to the veteran in 
connection with his claim prior to his death.  After the 
veteran died, and the appellant timely filed her claim for 
accrued benefits, the RO did not issue a VCAA compliant 
notice letter to the appellant.

Hence, a remand of this matter for compliance with the VCAA's 
notice requirements with respect to the appellant's claim is 
warranted.  The RO's notice letter to the appellant should 
explain that the adjudication of claims for accrued benefits 
must be made based upon the evidence on file at the time of 
the veteran's death (to include VA treatment records deemed 
constructively of record), and that she has a full one-year 
period for response.  See 38 U.S.C.A. § 5103 (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) 
(amending the relevant statute to clarify that VA may make a 
decision on the claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
appellant to identify any relevant VA medical records dated 
during the veteran's lifetime. 

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information, to particularly include outstanding 
VA treatment records, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2006).

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should furnish to the 
appellant and her representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA 
specifically as regards the claim on 
appeal for compensation, pursuant to 
38 U.S.C.A. § 1151, on an accrued 
benefits basis.  

The RO's letter should explain that the 
evidence needed to substantiate her claim 
is evidence actually or deemed 
constructively of record at the time of 
the veteran's death (to particularly 
include medical records of VA treatment 
during the veteran's lifetime).  The RO 
should invite the appellant to submit all 
medical records of the veteran's VA 
treatment in her possession, and/or to 
provide pertinent information pertaining 
to any such treatment.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  After providing the required notice, 
the RO should obtain any additional 
evidence for which the appellant provides 
sufficient information, to particularly 
include outstanding VA treatment records, 
following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2006).  
All records and/or responses received 
should be associated with the claims 
file.

3.  To help avoid future remand, the RO 
must ensure that the request action has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If the benefit sought on appeal is 
not granted, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


